FILE COPY




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                          February 28, 2022

                                         No. 04-20-00343-CV

                          INTERNATIONAL INSTALLATION, LLC,
                                      Appellant

                                                   v.

            MADERA MILLWORK, LTD, BOA Studio, LLC and Jason Holloway,
                               Appellees

                    From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018-CI-07179
                             Honorable Renée Yanta, Judge Presiding


                                            ORDER
        This appeal was submitted on briefs on September 8, 2021. On appeal, appellant
International Installation, LLC argues the trial court erred by failing to include compensation for
certain hours worked in its damages award and denying its motion to reopen evidence. In
response, appellees Madera Millwork, Ltd., BOA Studio, LLC, and Jason Holloway argue
International Installation filed a partial record with no statement of points or issues. Specifically,
appellees point out only a reporter’s record “from the first day of trial on January 17, 2020” is
included, and a record “of proceedings on January 18, 2020, or January 24, 2020, or any
exhibits” are not included.1 Appellees contend as a result, this court must presume those missing
portions of the reporter’s record are relevant and support the trial court’s judgment.

       However, a review of the clerk’s record shows appellant did request the portions of the
record appellees assert are missing. Specifically, appellants requested “one copy of the
Reporter’s Record of the trial which began and continued on or about February 17, 18, and 24,
2020.” The court reporter only filed a reporter’s record for the first day of trial, February 17,
2020. The court reporter did not file a reporter’s record for the other requested dates: February
18, 2020 and February 24, 2020.

        Accordingly, because appellant requested the missing portions of the record and in the
interest of justice, we order the court reporter responsible for preparing the record to file the
reporter’s record covering February 18, 2020 and February 24, 2020 by March 30, 2022. We


1 We presume appellees’ reference to January is a typographical error because the clerk’s record shows the
referenced bench trial occurred on February 17, 18, and 24.
                                                                                  FILE COPY

further order the submission date of September 8, 2021 withdrawn, and this appeal will be re-
submitted on briefs after the ordered reporter’s record is filed.


       It is so ORDERED February 28, 2022.

                                                                PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT